Exhibit 10.47


EVEREST RE GROUP, LTD.

2003 NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN

(As Amended Effective November 20, 2003)


NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

        This Agreement is made as of the Grant Date (as defined in paragraph 1
below), by and between Everest Re Group, Ltd. (the “Corporation”) and the
Participant.

        WHEREAS, the Corporation maintains the Everest Re Group, Ltd. 2003
Non-Employee Director Equity Compensation Plan (the “Plan”), which is
incorporated into and forms part of this Agreement, and the Participant has been
selected by the committee administering the Plan (the “Committee”) to receive a
Non-qualified Stock Option Award under the Plan;

        NOW, THEREFORE, IT IS AGREED, by and between the Corporation and the
Participant, as follows;

1.     Terms of Option. The following terms used in this Agreement shall have
the meanings set forth in this paragraph 1:

  (a)      The “Participant” is ______________ .


  (b)      The “Grant Date” is ______________ .


  (c)      The number of “Covered Shares” is ______________ Common Shares.


  (d)      The “Exercise Price” is $ _____________ per share.


Other capitalized terms used in this Agreement are as defined herein, or as
defined in the Plan.

2.     Exercise. This Agreement specifies the terms of the option (the “Option”)
granted to the Participant to purchase the number of Covered Shares at the
Exercise Price per share as set forth in paragraph 1. The Option is not intended
to constitute an “incentive stock option” as that term is defined in Section
422(b) of the Code. The Option may be exercised only in accordance with the
Plan, as supplemented by this Agreement, and not otherwise.



  (a) Subject to the limitations of this Agreement, each Installment of Covered
Shares shall become vested and exercisable on and after the Vesting Date for
such Installment as described in the following schedule (but only if the
Participant’s Date of Termination has not occurred before the Vesting Date):


INSTALLMENT VESTING DATE APPLICABLE TO
INSTALLMENT
34% of Covered Shares
First Anniversary of the Grant Date
33% of Covered Shares
Second Anniversary of the Grant Date
33% of Covered Shares
Third Anniversary of the Grant Date


  (b) The Option may not be exercised for less than the lesser of 50 Common
Shares or the full number of Common Shares for which the Option is then
exercisable.


  (c) Notwithstanding the foregoing, the Option shall become fully vested and
exercisable as follows:


  (i) in the event of a Change in Control, or


  (ii) if the Participant’s service as a director is terminated by reason of
death or disability (as determined by the Committee).


  (d) The Option may be exercised on or after the date of the Participant’s
termination only as to that portion of the Covered Shares for which it was
exercisable, or became exercisable, upon the Date of Termination.


3.     Expiration. the Option shall not be exercisable after the Corporation’s
close of business on the last business day that occurs prior to the Expiration
Date. The “Expiration date” shall be the earliest to occur of the following:

  (a) the ten-year anniversary of the grant date;






  (b) if the Date of Termination occurs by reason of the Participant’s death or
disability, as determined by the Committee, then the three-year anniversary of
the Date of Termination;


  (c) if the Date of Termination occurs by reason of the Participant’s removal
as a director for Cause, then the Date of Termination; or


  (d) if the termination occurs for reasons other than provided in subparagraph
(b) or (c) above, then the three-year anniversary of the Date of Termination.


4.     Method of Exercise. to the extent then exercisable, the Option may be
exercised by the Participant by giving written notice of exercise to the
Corporation in such form as may be provided by the Committee specifying the
number of Common Shares with respect to which the Option is to be exercised and
the Exercise Price therefore and such other information as the Committee may
require. Such exercise shall be effective upon receipt by the Corporation of
such written notice together with the required payment of the Exercise Price and
any applicable withholding taxes.

5.     Payment of Exercise Price. Payment of the Exercise Price, and any
applicable withholding taxes, may be made by any of the following methods:

  (a) by cash, or by check payable to the Corporation;


  (b) by the delivery of shares of Stock owned for at least six months by the
holder of the Option having a Fair Market Value equal to the aggregate Exercise
Price;


  (c) by a combination of cash, check or such Common Shares; or


  (d) the Participant may also simultaneously exercise Options and sell the
Common Shares thereby acquired, pursuant to a brokerage or similar arrangement
approved in advance by the Committee, and use the proceeds from such sale as
payment of the Exercise Price and any applicable withholding taxes. Subject to
the foregoing, the Corporation will deliver to the Participant within a
reasonable period of time thereafter, a certificate or certificates representing
the Common Shares so acquired, registered in the name of the Participant or in
accordance with other



    delivery instructions provided by the Participant and acceptable by the
Committee.


6.     Transferability. Except as otherwise provided in this paragraph 6, the
Option is not transferable other than as designated by the Participant by will
or by the laws of descent and distribution, and during the Participant’s life,
may be exercised only by the Participant. However, the Participant, with the
approval of the Committee, may transfer the Option for no consideration to or
for the benefit of the Participant’s Immediate Family (including, without
limitation, to a trust for the benefit of the Participant’s Immediate Family or
to a partnership or limited liability company for one or more members of the
Participant’s Immediate Family), subject to such limits as the Committee may
establish, and the transferee shall remain subject to all the terms and
conditions applicable to the Option prior to such transfer. The foregoing right
to transfer the Option shall apply to the right to consent to amendments to this
Agreement and, in the discretion of the Committee, shall also apply to the right
to transfer ancillary rights associated with the Option. The term “Immediate
Family” means the Participant’s spouse, parents, children, stepchildren,
adoptive relationships, sisters, brothers and grandchildren (and, for this
purpose, shall also include the Participant).

7.     Rights as a Stockholder. The Participant shall have no rights as a
shareholder with respect to any Common shares subject to the Option until the
date the Participant becomes the holder of record with regard thereto. Except as
provided in Section 9 of the Plan, no adjustment shall be made for dividends or
other rights with respect to such Common Shares.

8.     Holding Period for Directors. For purposes of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder, at least six (6) months must lapse from the date of the
Participant’s acquisition of the Option to the date of its exercise.

9.     No Right to Continued Services. Nothing herein shall obligate the
Corporation or any Subsidiary or affiliate of the Corporation to continue the
Participant’s services for any particular period or on any particular basis of
compensation.



10.     Burden and Benefit. The terms and provisions of this Agreement shall be
binding upon, and shall inure to the benefit of, the Participant and his or her
executors or administrators, heirs, and personal and legal representatives.

11.     Execution. No person shall have any rights under this Option unless and
until the Participant has executed and delivered this Agreement to the
Corporation. By executing this Option Agreement, the Participant shall be deemed
to have accepted and consented to any action taken under the Plan by the
Committee, the Board of Directors or their delegates.

12.     Modifications. No change or modification of this Agreement shall be
valid unless it is in writing and signed by the parties hereto.

13.     Entire Agreement. This Agreement, together with the Plan, sets forth all
of the promises, agreements, conditions, understandings, warranties and
representations, oral or written, express or implied, between the parties hereto
with respect to the Option. The terms and conditions of the Plan are
incorporated by reference herein, and to the extent that any conflict may exist
between any term or provision of this Agreement and any term or provision of the
Plan, the term or provision of the Plan shall control.

14.     Genders. The use of any gender herein shall be deemed to include the
other gender and the use of the singular herein shall be deemed to include the
plural and vice versa, wherever appropriate.

15.     Notices. Any and all notices required herein shall be addressed: (i) if
to the Corporation, to the principal executive office of the Corporation; and
(ii) if to the Participant, to his or her address as reflected in the records of
the Corporation.

16.     Invalid or Unenforceable Provisions. The invalidity or unenforceability
of any particular provision of this Agreement shall not affect the other
provisions hereof, and this Agreement shall be construed in all respects as if
the invalid or unenforceable provisions were omitted.